          Case 2:16-cv-02495-DDC-TJJ Document 106 Filed 08/07/19 Page 1 of 14




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

RICHARD TORGERSON, ROBERT                         )
HALL, SHELLEY GORDON,                             )
BRYON HUGHES, AND MOSES                           )
BOYE-DOE, on Behalf of Themselves,                )
And All Others Similarly Situated,                )       Case No. 16-02495-DDC-TJJ
                                                  )
                          Plaintiffs,             )
                                                  )
v.                                                )
                                                  )
LCC INTERNATIONAL, INC., et al.,                  )
                                                  )
                                                  )
                          Defendants.             )


          MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION TO VACATE
                      CLASS DETERMINATION AWARD

     I.    INTRODUCTION

           Arbitration is a matter of consent, not coercion. And, parties cannot be forced to engage in

class, collective, or group arbitration absent a “contractual basis” for concluding the parties

“agreed to do so.” Stolt-Nielsen, S.A. v. AnimalFeeds Int'l, Corp., 559 U.S. 662, 687 (2010). On

April 24, 2019, the United States Supreme Court definitively ruled that an arbitration agreement

stating that “any and all disputes, claims or controversies arising out of or relating to [] the

employment relationship between the parties [] shall be resolved by final and binding

arbitration” does not embody the consent necessary to establish an agreement to arbitrate group

claims. Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1416-19 (2019). That is, general “any and all

dispute” language does not–and cannot–authorize aggregation.

           But all this fell on deaf ears in the arbitration which underlies this action. Specifically, on

July 8, 2019 in an arbitration styled Richard Torgerson, et al v. LCC Int’l, Inc., AAA No. 01-17-


                                                      1
       Case 2:16-cv-02495-DDC-TJJ Document 106 Filed 08/07/19 Page 2 of 14




0000-3776, Arbitrator David Ball ruled that Lamps Plus had “no bearing on this case” because the

arbitration provision in Mr. Torgerson’s Employment Agreement on Ideas, Inventions and

Confidential Information (“Arbitration Agreement”) was unambiguous and authorized collective

arbitration. But Mr. Torgerson’s Arbitration Agreement is virtually identical to Mr. Varela’s,

reading: “[a]ny controversy or claim arising out of or relating to . . . . Employee’s employment

with LCC shall be settled by arbitration.” It defies logic that the broad, boilerplate language which

the Supreme Court deemed insufficient to manifest the requisite consent to class arbitration in

Lamps Plus is sufficient in this case, particularly where the Arbitrator relied on nothing other than

the contractual language itself in rendering his Class Determination Award.

        This Court must now vacate the Arbitrator’s Class Determination Award. As a threshold

matter, this Court, and not the Arbitrator, must decide the issue of class arbitrability. The parties

never agreed to delegate the issue to the Arbitrator. Indeed, both argued the issue was for the Court

to resolve, belying any assertion the parties agreed to delegate the issue by referencing the rules of

the American Arbitration Association (“AAA”). Although the Court ruled differently for reasons

explained below, that referral was error. Regardless, the Arbitrator’s ruling exceeded his authority

and constitutes manifest disregard for the law. One simply cannot square the Arbitrator’s Class

Determination Award with Lamps Plus. Indeed, Lamps Plus bars the Arbitrator’s conclusion. As

such, the Arbitrator’s ruling lacks any contractual basis, exceeds his authority, and constitutes

willful inattentiveness to controlling law. This Court must vacate the Class Determination Award

and order Mr. Torgerson to arbitrate his FLSA claim on an individual basis.

 II.    RELEVANT FACTUAL BACKGROUND

        LCC provides telecom services to wireless operators worldwide. Mr. Torgerson is a former

Migration Analyst and Senior Migration Analyst who worked for LCC from February 2013 until


                                                  2
     Case 2:16-cv-02495-DDC-TJJ Document 106 Filed 08/07/19 Page 3 of 14




April 2017. Mr. Torgerson claims that LCC misclassified the Migration Analyst position as exempt

from the FLSA’s overtime provisions, and that LCC therefore owes him, and all other similarly

situated employees, overtime pay in those weeks in which they can prove they worked more than

40 hours. Ex. 1, Federal Court Complaint. According to Mr. Torgerson, all Migration Analysts are

similarly situated because they allegedly performed the same job duties, routinely worked over 40

hours per week, and did not receive overtime pay. Id. at ¶¶ 18-24; 31. As a result, he seeks to

pursue his FLSA misclassification claim on a collective basis. Cf. 29 U.S.C. §216(b) (authorizing

employees to sue for FLSA violation on behalf of themselves and others “similarly situated”).

       As a condition of employment with LCC, Mr. Torgerson signed an Employee Agreement.

See Ex. 2, Mr. Torgerson’s Employee Agreement. The Employee Agreement is a contract

expressly “made and entered into . . . by and between LCC” and the individual employee who

signs it. (Id., 1). The Employee Agreement references and defines “the ‘Employee’” as the

undersigned employee, meaning the single individual who executes the Agreement. (See Id., 1).

The Employee Agreement contains several provisions related to the Employee’s individual

employment with LCC. It also contains an Arbitration Agreement. In relevant part, it states

       [a]ny controversy or claim arising out of or relating to this Agreement, the breach
       or interpretation thereof or Employee’s employment with LCC shall be settled by
       arbitration in Arlington, Virginia in accordance with the then prevailing rules of the
       American Arbitration Association, and judgment upon the award shall be final,
       conclusive and binding.

Id., § 5.4 (emphasis added). Significantly, the Arbitration Agreement does not authorize arbitration

on a class, multi-plaintiff, or multi-claimant basis. Both parties agree it is silent on this point.

Indeed, Mr. Torgerson has previously admitted the Arbitration Agreement “makes no express

reference to collective arbitration” Ex. 3, Claimant’s Response Brief in Opposition to




                                                 3
       Case 2:16-cv-02495-DDC-TJJ Document 106 Filed 08/07/19 Page 4 of 14




Respondent’s Motion for Clause Construction Award, pg. 15. He has further admitted the

Agreement “lack[s] [] an express reference to a collective in the agreement.” Id. at 10.

III.     PROCEDURAL HISTORY

             A. This Court Compels The Parties To Arbitrate Because It Finds They
                Delegated The Question Of Class Arbitrability To The Arbitrator.

         On August 10, 2016, this Court stayed this case and compelled the parties to arbitrate Mr.

Torgerson’s FLSA claim. Dkt. 62, pg. 3-6. 1 In so ruling, the Court held the parties had clearly and

unmistakably delegated questions of arbitrability to the Arbitrator because the Arbitration

Agreement “incorporated” the AAA Rules. 2 Id. at pg. 6-8. Thus, the Court denied the parties’

request that it–and not the arbitrator–should decide whether the Arbitration Agreement authorizes

collective arbitration (i.e., arbitrability). Id.

             B. The Arbitrator Finds The Arbitration Agreement Authorizes Collective
                Arbitration. 3

         On January 17, 2017, Mr. Torgerson filed a Demand for Collective Arbitration with the

AAA. Ex. 4, Demand for Arbitration. 4 On June 2, 2017, LCC filed a Motion for Initial Clause


1
  Before the Court compelled the parties to arbitrate Mr. Torgerson’s FLSA claim, 18 former LCC employees filed
consent forms in federal court seeking to join the collective action. By the time Mr. Torgerson filed his Demand for
Collective Arbitration, 22 former LCC employees had filed consent forms in federal district court: Mr. Torgerson, the
four other named plaintiffs in the federal lawsuit, and 17 additional LCC employees. Another individual filed a consent
form after Mr. Torgerson submitted his Demand for Collective Arbitration. Thus, before Mr. Torgerson filed a Motion
for Conditional Certification in arbitration, 23 individuals had filed consent forms to join the collective arbitration.
2
  The Arbitration Agreement states that any arbitration shall proceed “in accordance with the then prevailing rules of
[the AAA].” The Court previously labeled this an “incorporation” of the AAA Rules. Whether the Arbitration
Agreement’s reference to an arbitration proceeding being conducted “in accordance with the rules of [the AAA]” in
fact amounts to “incorporation” of those rules is a question this Court did not answer. LCC contends it is not.
3
 This Court summarized the procedural history of the federal court litigation of this case in its January 25, 2018
Memorandum and Order in LCC Int'l, Inc. v. Torgerson, No. 17-2508-DDC-TJJ, 2018 WL 558141 (D. Kan. Jan. 25,
2018).
4
  Mr. Torgerson submitted his claim on a putative collective basis, and the AAA processed his claim accordingly. Ex.
5, Letter from AAA to J. Boudreau and Gregory Goheen, Jan. 23. 2017. LCC, however, contended that it was not
required to pay the AAA’s fee schedule for class and collective actions because the arbitration provision at issue did
not authorize the filing of such group claims. Ex. 6, Email from J. Boudreau to AAA Employment Filing Team, Feb.
13, 2017.
                                                           4
       Case 2:16-cv-02495-DDC-TJJ Document 106 Filed 08/07/19 Page 5 of 14




Construction Award. Ex. 7. Among other things, LCC argued: (1) the Arbitration Agreement’s

silence regarding class, collective, or group arbitration bars such proceedings in arbitration; and

(2) any finding that the Arbitration Agreement authorizes collective proceedings would conflict

with its plain language, LCC’s understanding of its terms, and the historical application of the

Agreement. Id.

         On June 30, 2017 the Arbitrator issued an initial Clause Construction Award. Ex. 8, Clause

Construction Award. The Arbitrator ruled that the Arbitration Agreement authorized collective

arbitrations. Id. at 10-12. Although the Arbitrator acknowledged that the parties agreed the

arbitration provision did not explicitly reference or authorize group actions, he inferred such an

agreement despite the parties’ silence on the issue. Id. Specifically, he stated the Arbitration

Agreement’s “words themselves” unambiguously authorize collective action. Id. at 12. According

to the Arbitrator, the Agreement’s broad reference to “[a]ny controversy or claim arising out of or

relating to . . . . Employee’s employment with LCC” (describing the Arbitration Agreement’s

scope), coupled with Virginia contract interpretation principles which state that courts may not

look beyond the words of unambiguous contracts, permit the “Agreement’s arbitration provisions

[to] be interpreted to authorize collective action.” 5 Id. at 10-12 (citing Robinson-Huntley v. George

Washington Carver Mut. Homes Ass’n, Inc., 287 Va. 425, 429 (Va. 2014)).

              C. This Court Denies LCC’s Petition to Vacate.

         In response to the Arbitrator’s initial Clause Construction Award, LCC filed a Petition to

Vacate (“Petition”). Ex. 9, Petition to Vacate. 6 LCC argued the Arbitrator exceeded his authority


5
  Considering all agree the Arbitration Agreement is silent as to the availability of class arbitration, the Arbitrator’s
conclusion that the Arbitration Agreement is “unambiguous” in that regard is specious. And consequently, his citation
to Virginia law for the proposition that one may not look beyond the terms of an unambiguous contract is inapt.
6
  LCC initially filed the Petition in the United States District Court for the Eastern District of Virginia. After the parties
entered a Joint Stipulation to transfer LCC’s Petition to the District of Kansas, the Eastern District of Virginia
transferred the action to this Court. LCC, 2018 WL 558141, at *3.
                                                              5
      Case 2:16-cv-02495-DDC-TJJ Document 106 Filed 08/07/19 Page 6 of 14




in concluding that the Arbitration Agreement authorized collective arbitration because both parties

agreed that it was silent on the issue. Id. This Court disagreed, concluding the Arbitrator did not

exceed his authority because he did what the parties authorized him to do: interpret the Arbitration

Agreement. LCC, 2018 WL 558141 at *10-11. Because the Arbitrator’s ruling was based on an

interpretation of the Arbitration Agreement, the Court held it could not vacate the decision,

“however good, bad, or ugly.” Id. at *11.

             D. Discovery In Arbitration.

         After the parties conducted limited discovery, on March 6, 2018, Mr. Torgerson filed a

motion asking the Arbitrator to authorize him to send notice of the arbitration to putative claimants.

The Arbitrator granted the motion and Mr. Torgerson sent notice of the arbitration to current and

former LCC Migration Analysts and Senior Migration Analysts. In response, thirteen (13) former

LCC employees filed consent-to-sue forms with the AAA joining the arbitration. By June 1, 2018,

36 former LCC employees, including Mr. Torgerson, had joined the collective arbitration. Twenty-

nine (29) claimants presently remain. 7

             E. The Arbitrator Issues His Class Determination Award and Holds Lamps Plus
                Does Not Apply.

         On May 1, 2019, in accordance with AAA Rules, LCC moved to decertify the collective

arbitration. LCC argued, among other things, that Lamps Plus mandates decertification because

the plain words of Mr. Torgerson’s Arbitration Agreement (which are virtually identical to the

arbitration agreement in Lamps Plus) lack any “contractual basis” to establish the parties’ consent

to collective arbitration. Ex. 10, Motion to Decertify and Relevant Portions of Memorandum of

Law In Support of Motion to Decertify. Mr. Torgerson responded that Lamps Plus was inapposite.


7
 On January 18, 2019, the Arbitrator dismissed five opt-in claimants with prejudice on statute of limitations grounds.
Ex. 11, Jan. 18, 2019 Order. He dismissed two more opt-in claimants without prejudice. Id.

                                                          6
      Case 2:16-cv-02495-DDC-TJJ Document 106 Filed 08/07/19 Page 7 of 14




In his view, Lamps Plus’ holding applies only to ambiguous agreements, not arbitration

agreements that purportedly authorize collective arbitration based on an interpretation of its terms.

Ex. 12, Relevant portion of Opposition to Motion for Decertification.

         On July 8, 2019, the Arbitrator issued his Class Determination Award. Ex. 13. He

concluded Lamps Plus did not mandate decertification because: (1) “[Lamps Plus’s] holding was

explicitly limited to the question of whether ‘an ambiguous agreement can provide the necessary

contractual basis for compelling arbitration’”; and (2) the Arbitrator previously ruled that the

“arbitration may proceed on a collective basis based on [its] unambiguous, express words . . ..” 8

As such, according to the Arbitrator “[Lamps Plus] . . . . has no bearing on whether this matter

may proceed on a collective basis.” Id. at pg. 1.

IV.      WHETHER THE ARBITRATION AGREEMENT AUTHORIZES CLASS
         ARBITRATION IS A GATEWAY QUESTION FOR THE COURT AND THIS
         COURT ERRED WHEN IT DELEGATED THAT QUESTION TO THE
         ARBITRATOR.

         As a threshold matter, LCC submits it was error for this Court not to decide the class

arbitrability question itself. Over the objection of all parties, this Court previously referred that

issue to the Arbitrator, citing Hedrick v. BNC Nat’l Bank, 186 F. Supp. 3d 1189, 1196 (D. Kan.

2016) (holding arbitration agreement’s incorporation of AAA Rules constitutes “clear and

unmistakable evidence” that parties agreed to delegate gateway issue of classwide arbitrability to

arbitrator); see also Dish Network LLC v. Ray, 900 F.3d 1240 (10th Cir. 2018). But LCC submits

that Hedrick and Dish Network are not dispositive here.




8
 The Arbitrator states in passing that LCC agrees the Arbitration Agreement is unambiguous. This is misleading (and
perhaps intentionally so). Since this litigation began, LCC has repeatedly and consistently asserted the Arbitration
Agreement is unambiguous regarding the fact that it does not explicitly permit class, collective or group arbitration.
See Ex. 7, Memorandum of Law in Support of Motion for Clause Construction Award, pg. 9.

                                                          7
      Case 2:16-cv-02495-DDC-TJJ Document 106 Filed 08/07/19 Page 8 of 14




        To start, LCC submits that Dish Network is wrongly decided. Although LCC understands

the decision binds this Court, it bears noting that multiple circuit courts have ruled to the contrary,

holding that merely incorporating or referencing the AAA Rules in an arbitration agreement is not

sufficiently “clear and unmistakable evidence” of an intent to delegate such gateway issues to an

arbitrator (and the Supreme Court, to date, has expressly disclaimed deciding the issue). Compare

20/20 Communications, Inc. v. Crawford, No. 18-10260, 2019 WL 3281412, at *2 (5th Cir. July

22, 2019) (holding class arbitrability gateway issue for court, not arbitrator, to decide), Catamaran

Corp. v. Towncrest Pharmacy, 864 F.3d 966, 972 (8th Cir. 2017); Chesapeake Appalachia, LLC

v. Scout Petroleum, LLC, 809 F.3d 746, 762–63 (3d Cir. 2016); Dell Webb Cmtys., Inc. v. Carlson,

817 F.3d 867, 876–77 (4th Cir. 2015); Reed Elsevier, Inc. ex rel. LexisNexis Div. v. Crockett, 734

F.3d 594, 599–600 (6th Cir. 2013) with Lamps Plus, 139 S. Ct. at 1417 n.4; Dish Network, 900

F.3d at 1245.

        Correctly decided or not, though, Dish Network is distinguishable. Indeed, there is one

point all parties agree on here that was not extant in Dish Network: all parties previously argued

that whether the Arbitration Agreement authorizes collective arbitration is an issue that “belongs

to the court.” Dkt. 62, pg. 6. Also manifesting the parties’ intent, neither invoked the delegation

provision of the AAA Rules. Rule 6(a), AAA Employment Arbitration Rules and Mediation

Procedures (available at www.adr.org) (last visited August 6, 2019). Rather, the Court enforced it

sua sponte. Considering that the parties were aligned on the salient point, it defies logic to contend

that the Arbitration Agreement’s reference to the AAA Rules is “clear and unmistakable” evidence

of a contrary intent, i.e., to delegate questions of class arbitrability to an arbitrator. Had the parties




                                                    8
         Case 2:16-cv-02495-DDC-TJJ Document 106 Filed 08/07/19 Page 9 of 14




intended the incorporation of the AAA Rules to manifest an assent to delegation of gateway issues,

the parties would not have aligned and argued the issue was for the Court. 9

          Further distinguishing Dish Network is that the Tenth Circuit based its conclusion in part

on Colorado law (the law governing the agreement), which itself holds that incorporating AAA

Rules into an arbitration agreement authorizes the arbitrator to decide class arbitrability. Id. at 1246

(citing Ahluwalia v. QFA Royalties, L.L.C., 226 P.3d 1093, 1099 (Colo. App. 2009)). Here,

however, Virginia law applies. Ex. 2, § 5.4. Unlike Colorado law, no Virginia court has explicitly

held that incorporation of the AAA Rules constitutes “clear and unmistakable evidence” that the

parties intended to delegate the question of class arbitrability to the arbitrator.

    V.    THIS  COURT   MUST   VACATE  THE  ARBITRATOR’S  CLASS
          DETERMINATION AWARD BECAUSE HE EXCEEDED HIS AUTHORITY
          COMMITTING PLAIN ERROR.

          Under the FAA, a district court may vacate an arbitral award upon application of any party

to the arbitration “where the arbitrator[] exceeded [his] powers, or so imperfectly executed them

that a mutual, final, and definite award upon the subject matter submitted was not made.” 9 U.S.C.

§ 10(a)(4). Although the standard of review for a petition or motion to vacate an arbitration award

is narrow, Dominion Video Satellite, Inc. v. Echostar Satellite, LLC, 430 F.3d 1269, 1275 (10th

Cir. 2005), “courts are neither entitled nor encouraged simply to ‘rubber stamp’ the interpretations

and decisions of arbitrators.” Sonic Auto., Inc. v. Price, No. 3:10-CV-382, 2011 WL 3564884, at

*11 (W.D.N.C. Aug. 12, 2011) (quoting Matteson v. Ryder–System, Inc., 99 F.3d 108, 113 (3d Cir.



9
  It bears noting that the Supreme Court in Oxford Health Plans, LLC v. Sutter did not address whether the availability
of class arbitration is a gateway question of arbitrability for the court, i.e., a gateway issue, because in Oxford Health,
unlike here, the parties “agreed that the arbitrator should determine whether its contract with Sutter authorized class
procedures.” 569 U.S. 564, 569 n. 2. In fact, had Oxford Health argued the question of class arbitrability was a gateway
issue for the court, that ruling would have been subject to de novo review. That is, the Court would have had to
determine for itself whether there was “clear and unmistakable” evidence that the parties intended an arbitrator to
resolve such gateway disputes. Id.

                                                            9
     Case 2:16-cv-02495-DDC-TJJ Document 106 Filed 08/07/19 Page 10 of 14




1996)). In Stolt-Nielsen, the Supreme Court explained that a court may vacate an arbitrator’s award

under § 10(a)(4) where “an arbitrator strays from interpretation and application of the agreement

[of the parties] and effectively dispenses his own brand of industrial justice.” 559 U.S. at 671. This

case presents such a scenario.

       A. The Arbitrator Exceeded His Powers By Finding The Arbitration Agreement’s
          Express Words Contained the Contractual Basis Necessary to Authorize
          Collective Arbitration.

        “[A]rbitration is strictly a matter of consent.” Granite Rock Co. v. Teamsters, 561 U.S.

287 (2010). “Consent is essential under the FAA because [an] arbitrator[] wield[s] only the

authority” the parties give him. Lamps Plus, 139 S. Ct. at 1416. An arbitrator’s task is to give effect

to the intent of the contracting parties, not to impose his own preference on them. Stolt-Nielsen,

559 U.S. at 672. The FAA only permits an inference of consent to collective treatment when “there

is a contractual basis for concluding that the parties agreed to do so.” Id. at 684, 687.

       In Lamps Plus, the Supreme Court examined what “contractual basis” will suffice. There,

the plaintiff’s arbitration agreement required him to arbitrate “any and all disputes, claims or

controversies arising out of or relating to [] the employment relationship.” Lamps Plus, 139 S. Ct.

at 1427 (Kagan, J. dissenting). The Court found that this general language–commonly used in

bilateral arbitration agreements–does not provide the affirmative contractual basis to conclude the

parties agreed to class, collective, or group arbitration. Id. at 1416-19. Stated differently, the “FAA

requires more” than “silence []or ambiguity” to establish the parties’ agreed to depart from bilateral

arbitration. Id. at 1417 (citing Stolt-Nielsen., 559 U.S. at 687).

       Here, Mr. Torgerson’s Arbitration Agreement requires him to arbitrate “[a]ny controversy

or claim arising out of or relating to . . . . Employee’s employment with LCC.” The parties agree

the Arbitration Agreement is silent on group arbitration. It simply does not contemplate it. And


                                                  10
     Case 2:16-cv-02495-DDC-TJJ Document 106 Filed 08/07/19 Page 11 of 14




the Arbitrator acknowledged that the parties agree on this point. Ex. 8, Clause Construction Award,

at pg. 10. Hence, after Lamps Plus, the meaning of the parties’ Arbitration Agreement was no

longer in dispute: the broad reference to “[a]ny controversy or claim” in the Arbitration Agreement

could not, and cannot, establish an affirmative contractual basis that the parties agreed to collective

arbitration. Despite this, the Arbitrator ruled the Arbitration Agreement was “unambiguous,” its

“express words” authorizing collective arbitration. Ex. 13.

        In holding that the Arbitration Agreement’s terms were “unambiguous” and authorized

collective arbitration, the Arbitrator did precisely what the Supreme Court ruled the arbitrator in

Stolt-Nielsen erroneously did: he issued an award that “simply reflect[s] [his] own notions of

[economic] justice” rather than “draw[ing] its essence from the contract.” Oxford Health Plans,

LLC v. Sutter, 569 U.S. 564, 569 (2013) (internal citations omitted). The Arbitrator’s decision

“was not–indeed, could not have been–‘based on a determination regarding the parties’ intent’”

id. (quoting Stolt-Nielsen, 559 U.S. at 673 n.4) because the Supreme Court in Lamps Plus ruled

virtually identical, broad language did not provide the requisite affirmative contractual basis to

conclude the parties agreed to collective arbitration. That is, Lamps Plus “left no room” (Stolt-

Nielsen, 559 U.S. at 676) for an inquiry regarding the parties’ intent based on the Arbitration

Agreement’s broad “any and all” disputes language. Yet that is precisely what the Arbitrator did.

        Because Lamps Plus forecloses the ability of a court or arbitrator to rely on broad language

in an arbitration agreement as the contractual basis for establishing the requisite consent to class,

collective, or group arbitration (what the Arbitrator did here), the Arbitrator had two options: (1)

cite different contractual provision(s) to establish the parties in fact agreed to collective arbitration;

or (2) identify record facts which show the parties agreed to collective arbitration. He did neither.




                                                   11
     Case 2:16-cv-02495-DDC-TJJ Document 106 Filed 08/07/19 Page 12 of 14




        Accordingly, because the Arbitration Agreement’s terms do not support the Arbitrator’s

Class Determination Award, his award is best understood as an attempt to rationalize a preference

for aggregation. The FAA, however, forbids the assertion of arbitral power to impose class

procedures based on an arbitrator’s view such procedures should be available as a policy matter.

Stolt-Nielsen, 559 U.S. at 671-76. And, that is what the Arbitrator did in this case.

        B. Oxford Health Does Not Insulate The Class Determination Award From Vacatur.

        Section 10(a)(4) of the FAA allows a district court to vacate an arbitrator’s award “only

when the arbitrator strayed from his delegated task of interpreting a contract, not when he

performed that task poorly.” Oxford Health, 569 U.S. at 572. In Oxford Health, the parties

disagreed regarding the interpretation of their agreement and thus specifically asked the arbitrator

to decide whether the arbitration agreement at issue authorized class proceedings. Id. at 570. The

arbitrator interpreted the arbitration clause to “glean the parties’ intent” and found that the

“arbitration clause unambiguously evinced an intention to allow class arbitration.” Id. at 567-68.

Specifically, he found that the “the text of the clause itself authorizes class arbitration.” Id. at 570.

Oxford Health petitioned the court to vacate the award, arguing the arbitrator exceeded his

authority because he did not have a “sufficient” contractual basis to conclude the parties’ consented

to class arbitration. Id. at 571. That was not enough to vacate the award, though, because the

arbitrator did what the parties’ asked: he interpreted the agreement. Id.

        This case stands in stark contrast to Oxford Health. As an initial matter, unlike in Oxford

Health, the parties here never agreed the arbitrator should resolve whether the Arbitration

Agreement authorizes class procedures. Id. at 569, n. 2. Indeed, as explained above, both parties

believed this question “belongs to the court.” Dkt. 62, pg. 7. The Court, however, demurred,




                                                   12
     Case 2:16-cv-02495-DDC-TJJ Document 106 Filed 08/07/19 Page 13 of 14




delegating that issue to the arbitrator. Id. at pg. 6-9. So, unlike Oxford Health, the Arbitrator here

resolved an issue that neither party wanted him to resolve.

       Second, in Oxford Health, the respondent argued the arbitrator did not have a “sufficient”

contractual basis to conclude the parties’ consented to class arbitration because he interpreted the

agreement incorrectly. Id. at 571. Here though, the Arbitrator lacked any contractual basis for

ordering collective arbitration. This is so because the language this Arbitrator held authorized

collective arbitration is precisely the language that Lamps Plus ruled did not and could not establish

a contractual basis to conclude the parties’ consented to group arbitration. Notably, the Arbitrator

did not try to distinguish the words of the Arbitration Agreement from the words of the agreement

at issue in Lamps Plus in an effort to establish the former was unambiguous but the latter was not.

He simply declared it to be so. Nor did he rely on other provisions of the Employee Agreement or

any record evidence to support his conclusion that the parties agreed to collective arbitration. Thus,

as in Stolt-Nielsen, the Arbitrator did not “identify any agreement authorizing class proceedings”

and “misapprehended the parties’ intent” Id. at 569, 571-72 (internal citation omitted). As a matter

of law, therefore, the Arbitrator cannot be deemed to have “even arguably[] interpreted the parties’

contract.” Id. at 569. As such, this case and Oxford Health “fall on opposite sides of the line that

§ 10(a)(4) draws to delimit judicial review of arbitrable decisions.” Id. at 572.

       In sum, the Arbitrator abandoned his interpretative role and reached a decision based on

his own preference for collective arbitration. Because he exceeded his contractual mandate and

acted contrary to the Arbitration Agreement’s express terms, this Court must vacate his Class

Determination Award.




                                                 13
      Case 2:16-cv-02495-DDC-TJJ Document 106 Filed 08/07/19 Page 14 of 14




VI.    CONCLUSION

       For the reasons explained above, this Court must issue an order vacating the Arbitrator’s

Class Determination Award and requiring Mr. Torgerson to pursue his FLSA claim in arbitration

on an individual basis.

                                                   Respectfully submitted,

                                                   /s Robert H. Bernstein
                                                   Robert H. Bernstein
                                                   Shareholder
                                                   GREENBERG TRAURIG, LLP
                                                   500 Campus Drive
                                                   Florham Park, NJ 07932-0677
                                                   Tel: 973-360-7946
                                                   Fax: 973-295-1362
                                                   bernsteinrob@gtlaw.com

                                                   James N. Boudreau
                                                   Adam R. Roseman
                                                   (admitted pro hac vice)
                                                   GREENBERG TRAURIG, LLP
                                                   1717 Arch Street, Suite 400
                                                   Philadelphia, PA 19103
                                                   Tel: 215-988-7833/7826
                                                   Fax: 215-717-5209
                                                   boudreauj@gtlaw.com
                                                   rosemana@gtlaw.com

Dated: August 7, 2019                              Attorneys for LCC International, Inc. n/k/a
                                                   Tech Mahindra Network Services
                                                   International, Inc.




                                              14
